DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the paper filed January 27, 2021.  Claims 1-14 have been amended.  Claims 12-14 remain withdrawn.  Claims 1-11 are currently pending and under examination.
	
This Application is a Continuation of International Application No. PCT/CN2018/091271, filed June 14, 2018, and also claims priority to Chinese Patent Application No. CN201810548972.2, filed May 31, 2018.



Withdrawal of Objections/Rejections:


	The objections to claims 1, 2, and 5, are withdrawn.
The rejection of claims 1-11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn.
The rejections of claims 1-5 under 35 U.S.C. 102(a)(1) as being anticipated by Markosyan, is withdrawn.



New/Modified Objections/Rejections Necessitated by Amendment:

Claim Objections

Claim 11 is objected to because of the following informalities:  “is” should be inserted between “β-amylase” and “present” on line 2 of this claim.  Appropriate correction is required.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Markosyan (US 2015/0157045; Published 2015 – Previously Presented).
With regard to claims 1, 4, and 6-11, Markosyan teaches a method for preparing a purified glucosyl stevia composition comprising short-chain steviol glycoside derivatives having four or less, or two or less glucosyl residues, the method including a step of hydrolysis of a starting material including glucosylated steviol glycosides (GSGs) with a degree of polymerization up to 20, catalyzed by β-amylase, or other enzymes including amylase (α-amylase) and glucoamylase (Para. 27, 54-55, 67-68), which is preparing GSGs with a lower graft 
Markosyan further teaches that β-amylase, or other enzymes including amylase (α-amylase) and glucoamylase, are incubated with the reaction mixture for a period of time ranging from 0.0001 to 168 hours, at a temperature ranging from 5-125°C (Para. 55, claims 1-2).  More specifically, β-amylase can be added at about 30-50 U/g, where treatment is carried out at a temperature of about 40-60°C for a duration of about 3-16 hours (Para. 58), and 100g PureCircle, which is GSGs with a high grafting number, is added per 300 ml reaction solution, which is 333g/L (Para. 88, Example 3).  It is further taught that the enzymes are inactivated by heating at about 95°C for about 15 minutes (Para. 60).  
With regard to the temperature of the reaction, as Markosyan teaches the use of temperatures ranging from 5-125°C, as well as from about 40-60°C, where a temperature of about 95°C is used to cause inactivation of the enzymes, it would have been obvious to one of ordinary skill in the art to select a temperature within the expressly taught ranges up to less than about 95°C, which includes a temperature from 60°C to 85°C.
With regard to the amount of time the reaction is carried out, as Markosyan teaches an amount of time including 0.0001 to 168 hours, as well as specifically about 3-16 hours, it would have been obvious to one of ordinary skill in the art to select a temperature within the expressly taught ranges, which includes 3 to 7.5 hours, and 3 to 5 hours.
Pfizer v. Apotex, 480 F.3d at 1368.  The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).  Accordingly, it would have been obvious to optimize the amount of time the reaction is carried out for, including from 3 to 7.5 hours, and 3 to 5 hours, and to optimize the temperature the reaction is carried out at, including at a temperature from 60°C to 85°C, to result in a sufficient amount of time and an optimal temperature to provide the desired composition of lower graft degree GSGs when practicing the taught method.
With regard to the concentration of the amylase, including the α-amylase, β-amylase, or glucoamylase, as noted above, Markosyan teaches that β-amylase is added at about 30-50 U/g.   It would have been obvious to one of ordinary skill in the art to optimize the amount of the enzyme added as necessary to provide a sufficient amount for catalyzing hydrolysis of the starting substrate to lower graft degree GSGs based on the specific reaction conditions selected, and the desired resulting composition of GSGs.  Additionally, please also note that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368.  The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).  Accordingly, it would have been obvious to optimize the amount of the amylase in the method, including from 800 to 4000 U/g, α-amylase from 1000 to 4000 U/g, and β-amylase and glucoamylase at 800 U/g, to result in the presence of a sufficient amount of amylase for 
With regard to the concentration of the starting material comprising higher graft degree GSGs, as noted above, Markosyan teaches the use of 333 g/L of the starting material.  It would have been obvious to one of ordinary skill in the art to optimize the amount of starting material as necessary to provide a sufficient amount for preparing the lower graft degree GSGs based on the specific reaction conditions selected, and the desired resulting composition of GSGs.  Additionally, please also note that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368.  The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).  Accordingly, it would have been obvious to optimize the amount of starting material in the method, including from 60 to 300 g/L or 60 to 240 g/L, to result in a sufficient amount for preparing the lower graft degree GSGs based on the specific reaction conditions selected, and the desired resulting composition of GSGs when practicing the taught method.
Markosyan further teaches that amylases, including β-amylases, can be derived from sources that include bacterial sources (Para. 58, Line 7-9; claims 2, 11).  Claims 4, 6, 8, and 10 are directed to an amylase, which is produced by the claimed process.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
Here, the amylases of Markosyan can similarly be derived from a bacterial source.  The amylases are also used for the same purpose as claimed: to prepare lower graft degree GSGs by hydrolysis of higher graft degree GSGs using amylase as a catalyst.  Functionally, the amylases of Markosyan are the same as the claimed amylases.  Therefore, the amylases of Markosyan are the same as, or would rendered obvious, the amylases, including α-amylase, β-amylase, and glucoamylase, derived from A. niger sp., B. licheniformis, B. amyloliquefaciens, B. subtilis, R. oryzae, and A. oryzae.  

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
"The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974).  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  
With regard to claim 2, Markosyan teaches that lower graft degree GSGs are GSGs where mono- and di-glucosyl substituent content is 64%, which is fully encompassed within 60% or higher of the total glycosides; and a mass percent of the GSGs with a glucosyl grafting number of 3 or less is 81%, which is higher than 70% of the total glycosides, wherein the total glycosides comprises GSGs and steviol glycosides (p. 5, Table 1a, Sample 2a). 
claim 3, Markosyan teaches the use of the commercial product PureCircle as a starting material which contains 28-30% stevioside, 50-55% Rebaudioside A, 9-12% Rebaudioside C, and 1-3% Rebaudioside F (Para. 26), which encompasses a total mass percent of GSGs with a grafting number of 4 or more at higher than 40%, and a total mass percent of mono and di-glucosyl grafted SGs in the staring materials at lower than 50%, wherein the total glycosides comprises GSGs and steviol glycosides.  
With regard to claim 5, Markosyan teaches that the enzyme catalysis product, which includes the produced lower graft degree GSGs, is concentrated and spray dried (Para. 63), which produces a crude GSG product.

Response to Arguments

It is noted that Applicant’s amendments have overcome the previous anticipation rejection in view of Markosyan.  Applicant’s arguments that relate to the current obviousness rejection over Markosyan include that although Markosyan teaches ranges of 0.0001 to 168 hours and temperatures from 5 to 125°C, more specific examples in Markosyan teach much lower temperatures and longer times than those claimed, as well as lower amylase concentrations.  As such, the broader taught ranges of Markosyan are not enabled.  Additionally, Markosyan does not teach or render obvious that the amylases are derived from the microbial species as recited in dependent claims 4, 6, 8, and 10. 
Applicant’s arguments have been fully considered, but have not been found persuasive.
With regard to Applicant’s argument that the broader taught ranges of Markosyan cannot be relied upon, it is noted that a reference may be relied upon for all that it would have see MPEP 2123).  The skill in the present art is high, and one of ordinary skill in the art could have combined the publication’s description of the invention, which includes the broader teachings as discussed in the above rejection, with their own knowledge to make the claimed invention.      
With regard to Applicant’s argument that Markosyan does not teach or render obvious that the amylases are derived from the microbial species as claimed, as noted above, claims 4, 6, 8, and 10 are directed to an amylase, which is produced by the claimed process (i.e. being derived from a specific microorganism).  Here, Markosyan teaches that amylases can similarly be derived from sources that include bacterial sources (see Para. 58, Line 7-9; claims 2, 11).  The amylases are also used for the same purpose as claimed: to prepare lower graft degree GSGs by hydrolysis of higher graft degree GSGs using amylase as a catalyst.  Functionally, the amylases of Markosyan are the same as the claimed amylases.  It is further noted that the amylases cannot be separated from their physical structures and properties.  Applicant has not provided evidence that the amylases produced as indicated in the claims are structurally or functionally different from those taught by Markosyan.  Therefore, the amylases of Markosyan are still deemed to be the same as, or would rendered obvious, the amylases, including α-amylase, β-amylase, and glucoamylase, derived from A. niger sp., B. licheniformis, B. amyloliquefaciens, B. subtilis, R. oryzae, and A. oryzae.  

Conclusion

No claims are allowable.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274.  The examiner can normally be reached on Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653